EXHIBIT 10.19

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

This NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), made and entered
into as of June 21, 2005, is by and between MARTEN TRANSPORT, LTD., a Delaware
corporation (the “Borrower”), the banks which are signatories to the Credit
Agreement described below (the “Banks”) and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as agent for the Banks (in such capacity, the
“Agent”).

 

RECITALS

 

1.             The Agent, the Banks and the Borrower entered into a Credit
Agreement dated as of October 30, 1998 as amended by Amendments dated as of
January 3, 2000, January 19, 2000, April 5, 2000, May 31, 2000, December 6,
2000, January 14, 2002, March 29, 2003 and June 27, 2003 (as amended, restated
or otherwise modified from time to time, the “Credit Agreement”); and

 

2.             The Borrower desires to amend certain provisions of the Credit
Agreement, and the Agent and the Banks have agreed to make such amendments,
subject to the terms and conditions set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

Section 1.  Capitalized Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

 

Section 2.  Banks.  U.S. Bank National Association shall, subject to entry into
further assignments as provided in the Credit Agreement, be the sole Bank.  The
Northern Trust Company shall not have any Revolving Commitment under the Credit
Agreement.  As soon as practicable after the signing of this Amendment, the
Borrower will pay to the Agent for the account of The Northern Trust Company all
principal, accrued interest, fees and other amounts payable to The Northern
Trust Company under the Credit Agreement.

 

Section 3.  Amendments.

 

3.1  Margins.  The definitions of “Applicable Commitment Fee Percentage”,
“Applicable Letter of Credit Fee Percentage” and “Applicable Margin” are amended
to read as follows:

 

“‘Applicable Commitment Fee Percentage’: Subject to the last sentence of this
definition, with respect to the period beginning five days after the financial
statements and compliance certificate required by Sections 5.1(c) and (d) are
delivered with respect to any fiscal quarter and ending on the day five days
after the date such financial

 

1

--------------------------------------------------------------------------------


 

statements and compliance certificate for the next fiscal quarter are actually
delivered, the percentage specified as the Applicable Commitment Fee Percentage
based on the Cash Flow Leverage Ratio calculated as of the end of the fiscal
quarter for which such statements were delivered:

 

Cash Flow Leverage
Ratio

 

Applicable Commitment
Fee Percentage

>1.25

 

0.375%

<1.25

 

0.250%

 

During the period beginning on the date five days after the financial statements
and compliance certificate for a fiscal quarter are required to be delivered
pursuant to Sections 5.1(c) and (d) but are not delivered and ending five days
after the date such financial statements are delivered, the Applicable
Commitment Fee Percentage shall be as specified for a Cash Flow Leverage Ratio
greater than 1.25.”

 

“‘Applicable Letter of Credit Fee Percentage’: Subject to the last sentence of
this definition, with respect to the period beginning five days after the
financial statements and compliance certificate required by Sections 5.1(c) and
(d) are delivered with respect to any fiscal quarter and ending on the day five
days after the date such financial statements and compliance certificate for the
next fiscal quarter are actually delivered, the percentage specified as the
Applicable Letter of Credit Fee Percentage based on the Cash Flow Leverage Ratio
calculated as of the end of the fiscal quarter for which such statements were
delivered:

 

Cash Flow Leverage
Ratio

 

Applicable Letter of
Credit Fee Percentage

>2.25

 

1.250%

>1.75 and < 2.25

 

1.125%

>1.25 and < 1.75

 

1.000%

>0.75 and <l.25

 

0.875%

<0.75

 

0.750%

 

During the period beginning on the date five days after the financial statements
and compliance certificate for a fiscal quarter are required to be delivered
pursuant to Sections 5.1(c) and (d) but are not delivered and ending five days
after the date such financial statements are delivered, the Applicable Letter of
Credit Fee Percentage shall be as specified for a Cash Flow Leverage Ratio
greater than 2.25.”

 

“‘Applicable Margin’: Subject to the last sentence of this definition, with
respect to the period beginning five days after the financial statements and
compliance certificate required by Sections 5.1(c) and (d) are delivered with
respect to any fiscal quarter and ending on the day five days after the date
such financial statements and compliance certificate for the next fiscal quarter
are actually delivered, the percentage specified as applicable to Prime Rate
Advances or Eurodollar Rate Advances, based on the Cash Flow Leverage Ratio
calculated as of the end of the fiscal quarter for which such financial
statements were delivered:

 

2

--------------------------------------------------------------------------------


 

Cash Flow
Leverage Ratio

 

Eurodollar
Rate
Advances

 

Prime
Rate
Advances

>2.25

 

1.250%

 

 

0.00%

 

>1.75 and <2.25

 

1.125%

 

 

-0.25%

 

>1.25 and <1.75

 

1.000%

 

 

-0.25%

 

>0.75 and <1.25

 

0.875%

 

 

-0.50%

 

<0.75

 

0.750%

 

 

-0.50%

 

 

The minus sign (-) preceding certain of the foregoing percentages is intended to
indicate a negative percentage.  During the period beginning on the date five
days after the financial statements and compliance certificate for a fiscal
quarter are required to be delivered pursuant to Sections 5.1(c) and (d) but are
not delivered and ending five days after the date such financial statements are
delivered, the Applicable Margin shall be as Sepcified for a Cash Flow Leverage
Ratio greater than 2.25.”

 

3.2  Tangible Net Worth.  Section 6.16 (formerly entitled “Tangible Net Worth”)
is amended to read as follows:

 

“Section 6.16 Intentionally Omitted.”

 

The Borrower shall not be required to report whether it has complied with such
covenant on any further Compliance Certificate.

 

3.3  Revolving Commitment Ending Date.  Section 2.19 is amended to read as
follows:

 

“Section 2.19  Revolving Commitment Ending Date.  The ‘Revolving Commitment
Ending Date’ is April 1, 2008.”

 

3.4  Revolving Commitments.  Schedule I to the Credit Agreement is hereby
amended to read as set forth in Schedule I attached to this Amendment.

 

Section 4.  Effectiveness of Amendments.  The amendments contained in this
Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

 

4.1           This Amendment duly executed by the Borrower.

 

4.2           Certified copies of all documents evidencing any necessary
corporate action, consent or governmental or regulatory approval (if any) with
respect to this Amendment.

 

4.3           A fee letter, in the form delivered by the Agent to the Borrower
(which shall be deemed to supplement, and to be a part of, the “Fee Letter”
referred to in the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 5.  Representations, Warranties, Authority, No Adverse Claim.

 

5.1           Reassertion of Representations and Warranties, No Default.  The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Credit Agreement are true, correct and complete in all respects as of the
date hereof as though made on and as of such date, except for changes permitted
by the terms of the Credit Agreement, and (b) there will exist no Default or
Event of Default under the Credit Agreement as amended by this Amendment on such
date which has not been waived by the Banks.

 

5.2           Authority, No Conflict, No Consent Required.  The Borrower
represents and warrants that the Borrower has the power and legal right and
authority to enter into the Amendment Documents and has duly authorized as
appropriate the execution and delivery of the Amendment Documents and other
agreements and documents executed and delivered by the Borrower in connection
herewith or therewith by proper corporate action, and none of the Amendment
Documents nor the agreements contained herein or therein contravenes or
constitutes a default under any agreement, instrument or indenture to which the
Borrower is a party or a signatory or a provision of the Borrower’s Certificate
of Incorporation, Bylaws or any other agreement or requirement of law, or result
in the imposition of any Lien on any of its property under any agreement binding
on or applicable to the Borrower or any of its property except, if any, in favor
of the Agent.  The Borrower represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Borrower of the Amendment Documents or other
agreements and documents executed and delivered by the Borrower in connection
therewith or the performance of obligations of the Borrower therein described,
except for those which the Borrower has obtained or provided and as to which the
Borrower has delivered certified copies of documents evidencing each such action
to the Agent.

 

5.3           No Adverse Claim.  The Borrower warrants, acknowledges and agrees
that no events have been taken place and no circumstances exist at the date
hereof which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Agent or the Banks with respect to the
Obligations.

 

Section 6.  Affirmation of Credit Agreement, Further References.  The Agent, the
Banks and the Borrower each acknowledge and affirm that the Credit Agreement, as
hereby amended, is hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect.  All references
in any document or instrument to the Credit Agreement are hereby amended and
shall refer to the Credit Agreement as amended by this Amendment.  All of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the Borrower under such documents and
any and all other documents and agreements entered into with respect to the
obligations under the Credit Agreement are incorporated herein by reference and
are hereby ratified and affirmed in all respects by the Borrower.

 

4

--------------------------------------------------------------------------------


 

Section 7.  Merger and Integration, Superseding Effect.  This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

 

Section 8.  Severability.  Whenever possible, each provision of this Amendment
and the other Amendment Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective, valid and enforceable under
the applicable law of any jurisdiction, but, if any provision of this Amendment,
the other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

 

Section 9.  Successors.  The Amendment Documents shall be binding upon the
Borrower, the Agent and the Banks and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Agent and the Banks and the
successors and assigns of the Agent and the Banks.

 

Section 10.  Legal Expenses.  As provided in Section 9.2 of the Credit
Agreement, the Borrower agrees to reimburse the Agent and the Banks, upon
execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses) incurred in connection with the
Credit Agreement, including in connection with the negotiation, preparation and
execution of the Amendment Documents and all other documents negotiated,
prepared and executed in connection with the Amendment Documents, and in
enforcing the obligations of the Borrower under the Amendment Documents, and to
pay and save the Agent and the Banks harmless from all liability for, any stamp
or other taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.

 

Section 11.  Headings.  The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

 

Section 12.  Counterparts.  The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

 

5

--------------------------------------------------------------------------------


 

Section 13.  Governing Law.  THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

 

MARTEN TRANSPORT, LTD.

 

 

 

 

 

By:

/s/ Franklin J. Foster

 

 

Title: Vice President - Finance

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

In its individual corporate capacity and as Agent

 

 

 

By:

/s/ Michael J. Reymann

 

 

Title: Senior Vice President

 

6

--------------------------------------------------------------------------------


 

Schedule I

to the Credit Agreement

 

Name and Notice
Address of Bank:

 

Revolving Commitment
Amount:

 

 

 

 

 

U.S. Bank National Association

 

$45,000,000

 

BC-MN-H03P

 

 

 

800 Nicollet Mall

 

 

 

Minneapolis, MN 55402

 

 

 

Attention: Michael J. Reymann

 

 

 

 

1

--------------------------------------------------------------------------------